 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                       UNITED STATES DISTRICT COURT
15
                   CENTRAL DISTRICT OF CALIFORNIA
16
     TECHSHELL, INC.                         Case No. 8:19-cv-00608 AG (ADSx)
17
                         Plaintiff,          ORDER GRANTING JOINT
18
         vs.                                 STIPULATION OF DISMISSAL
19
     MAX INTERACTIVE, INC.                   Complaint Filed: April 1, 2019
20                                           Judge: Andrew J. Guilford
                         Defendant.
21

22

23

24

25

26

27

28
                  ORDER GRANTING JOINT STIPULATION OF DISMISSAL
Dated: January 2, 2020
